IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                      ]
                                                  DIVISION ONE
                       Respondent,        )                                       o~~-
                                                  No. 72912-8-1
                  v.
                                                                                    r-'
                                           i      UNPUBLISHED OPINION               vJ'

ZACKARY ALLEN HOEG,

                       Appellant.          i      FILED: February 29, 2016


       Dwyer, J. — Following a jurytrial, Zackary Hoeg was convicted of

attempted residential burglary. On appeal, Hoeg contends both that
prosecutorial misconduct deprived him of his constitutional right to a fair trial and
that his attorney provided constitutionally ineffective assistance by neither
objecting to the alleged misconduct nor requesting a curative jury instruction.
Finding no error, we affirm.



       Kirsten Zenie's deceased parents owned a home located in a residential

neighborhood in Marysville. The home sits on a five acre parcel located back
from the roadway and is surrounded by woods. As executor of her father's
estate, Zenie maintained the home, paying the utility bills and taxes. Although
the house had been unoccupied since 2012, Zenie visited the property at least
once per month, and often as frequently as three times per week, to tend to
various chores.
No. 72912-8-1/2



       On March 7, 2014, Zenie received a call from a security company

informing her that the alarm at the property had been activated. Upon confirming

that no one should have been at the house, the security company advised Zenie

to call the police. Shortly thereafter, Zenie received a call from Marysville Police

Officer Jeremy Wood. Officer Wood likewise confirmed with Zenie that no one

had permission to be at the home.

       Within minutes, Officer Wood arrived at the home and positioned himself

in a location to observe the property. Officer Wood soon noticed a man, later

identified as Hoeg, leaving the back portion ofthe property heading eastward.
After spotting Officer Wood, Hoeg changed course and briskly started walking
southbound away from Officer Wood's patrol vehicle. After backup officers
arrived, Officer Wood approached Hoeg, handcuffed him, and placed him in the
back of his patrol car. Officer Wood explained to Hoeg that he was being
detained in connection with an investigation into a residential burglary.

       Meanwhile, other officers approached the main door of the home,

observed the scene, and reported to Officer Wood that a visible shoe print was
present and that the main door had been kicked in. Upon receiving this
information, Officer Wood read Hoeg his Miranda1 rights and asked Hoeg if he
wished to talk about the incident. Hoeg was cooperative with the investigation
and informed Officer Wood that he had kicked in the door, that the alarm

sounded, and that he then took off. Hoeg stated that he was looking for
 directions to the main road, clean clothes, and blankets.


        1Miranda v. Arizona. 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
                                               2
No. 72912-8-1/3



       Based on the foregoing events, the State charged Hoeg with attempted

residential burglary.

       At trial, Hoeg testified in his own defense. Hoeg testified that he was

homeless and that on March 7 he had been walking through a wooded area in

Marysville when he came upon a house. He recalled that he walked around the
house for approximately 20 or 30 minutes, looked in the windows, knocked on
the door, and rang the doorbell in order to discern whether anyone was living
there. Hoeg stated that he believed that no one occupied the house at the time2
and that he attempted to gain access to the home because he was wearing dirty
clothes and wanted to "find something warmer to wear and possibly a blanket to

use at nighttime." Hoeg testified that he thought the items in the home "were left
behind, discarded, and no one was going to come back for them."
       Additionally, Hoeg stated that he kicked the door open because he
thought the house was vacant and this was his only means of entry. He testified
that, in the event he was wrong about the house being unoccupied, he did not


        2Q     Do you remember what you sawthrough the windows?
        A      Isawcob webs, stuff like on the side, like, laying down. Like everything
               everywhere. Everything looks like a mess, and just looks like it hasn't
               been up kept or anything.
        Q      How about the grass?
        A      The grass in the back was really, like, kind of swampy and mushy. Like
               you walk through and gets really dirty easily.
        Q      Did it look like it had been mowed?
        A      No.
        Q      Did you think anyone was living in the house?
        A      No, I did not.
        Q      Why not?
        A      Because when Iwas walking around, when Igot to the front of the
               residence, there was a bunch of dog houses behind a fence and they all
               looked like ran down and, like, broken and, like, one that hasn't been
               touched for a while. And the inside ofthe house looked like it hasn't had
               anyone going there frequently or staying in it.
No. 72912-8-1/4



want to be "held responsible for taking something that was worth value or

anything."3 When the alarm sounded, he ran off into the woods. As he saw

Officer Wood approaching, Hoeg went in the other direction instead of talking to

him because he was afraid.

       The jury convicted Hoeg ofattempted residential burglary, and the court
imposed a sentence of 60 days confinement. Hoeg timely appeals.
                                                 II


       Hoeg first contends that reversal of his conviction is required because the
prosecutor engaged in misconduct by improperly appealing to the jurors'
emotions. This is so, he asserts, because the prosecutor's repeated references
to "universal truths" and "accountability" invited the jurors to decide the case on

an emotional, not evidentiary, basis. We disagree.

       "The right to a fair trial is a fundamental liberty secured by the Sixth and
Fourteenth Amendments to the United States Constitution and article I, section
22 of the Washington State Constitution." In re Pers. Restraint of Glasmann, 175
Wash. 2d 696, 703, 286 P.3d 673 (2012) (citing Estelle v. Williams, 425 U.S. 501,
 503, 96 S. Ct. 1691, 48 L. Ed. 2d 126 (1976); State v. Finch, 137 Wash. 2d 792,
 843, 975 P.2d 967 (1999)). "Prosecutorial misconduct may deprive a defendant
 of his constitutional right to a fair trial." Glasmann. 175 Wash. 2d at 703-04 (citing
 State v. Davenport, 100 Wash. 2d 757, 762, 675 P.2d 1213 (1984)).


        3 Hoeg further stated,
        Just in case for some reason whatsoever that Iwas wrong about the house. And
        if anyone did live in it, Ididn't want to be, like, held responsible for taking
        something that was worth value or anything. Iwas just going in to look for
        clothes. I'm not a thief. I was hoping to find something to stay warm.
No. 72912-8-1/5



      "In order to establish prosecutorial misconduct, a defendant must show

'that the prosecutor's conduct was both improper and prejudicial in the context of

the entire record and the circumstances at trial.'" State v. Maqers. 164 Wash. 2d
174, 191, 189 P.3d 126 (2008) (quoting State v. Hughes, 118 Wash. App. 713, 727,

77 P.3d 681 (2003)). When analyzing prejudice, we consider the comments in

the context of the entire argument, not in isolation. State v. Thorgerson, 172
Wash. 2d 438, 443, 258 P.3d 43 (2011) (citing State v. Russell, 125 Wash. 2d 24, 86,

882 P.2d 747 (1994)). "The criterion always is, has such a feeling of prejudice

been engendered or located in the minds of the jury as to prevent a [defendant]
from having a fair trial?" Slatterv v. City ofSeattle, 169 Wash. 144, 148, 13 P.2d

464(1932).

       "Once a defendant establishes that a prosecutor's statements are

improper, we determine whether the defendant was prejudiced under one of two
standards of review." State v. Emery, 174Wn.2d 741, 760, 278 P.3d 653 (2012).
Where the defendant objects at trial, the defendant must demonstrate that "the
prosecutor's misconduct resulted in prejudice that had a substantial likelihood of
affecting the jury's verdict." Emery, 174 Wash. 2d at 760 (citing State v. Anderson,
153 Wash. App. 417, 427, 220 P.3d 1273 (2009)). However, the failure to object to
an improper remark at trial constitutes a waiver of the claim of error, "and
appellate review is precluded, unless the remark is deemed so flagrant and ill-
intentioned that it evinces an enduring and resulting prejudice that could not have
 been neutralized by an admonition to the jury." State v. Stenson, 132 Wash. 2d
668, 726-27, 940 P.2d 1239 (1997) (citing State v. Gentry, 125 Wash. 2d 570, 596,
No. 72912-8-1/6



888 P.2d 1105 (1995); State v. Fiallo-Lopez, 78 Wash. App. 717, 726, 899 P.2d
1294 (1995)). "Under this heightened standard, the defendant must show that

(1) 'no curative instruction would have obviated any prejudicial effect on the jury'
and (2) the misconduct resulted in prejudice that 'had a substantial likelihood of
affecting the jury verdict.'" Emery, 174 Wash. 2d at 761 (quoting Thorgerson, 172
Wash. 2d at 455).

       Hoeg did not object to the prosecutor's statements at trial, did not request
a mistrial, and did not request a curative instruction to the jury. Thus, Hoeg
bears the burden of proving (1) that the prosecutor's remarks were improper, (2)
that these remarks were so flagrant and ill-intentioned that they resulted in

enduring prejudice, and (3) that the prejudice could not have been alleviated by a
proper curative instruction. See Emery, 174 Wn. 2d at761; Thorgerson, 172
Wash. 2d at 455.

       The relevant portion of the prosecutor's closing argument was as follows:
             There are some universal truths that we all know. Our home
       should be a safe zone. It should be somewhere where we can
       keep our private things, where we can feel safe, where we can
       have an expectation of privacy. When we're home, when we're
       behind locked doors, we should feel that we're safe, that no one is
       going to come kicking in our door, that the police won't come
       kicking in our door. We all know that. When we're not home and
       we lock our doors when we leave, that somebody is not going to
       just come busting in and take our things. When we leave for
        vacation and we lock up before we leave, that our house is not just
        open for the taking because we're gone, because we didn't mow
        our lawn for a week while we were gone for a month. That doesn't
        mean it's an open invitation for anybody to just come and help
        themselves. Those are things that we all know.
               When you think about how many things you leave behind
        when you leave in the morning to go to work, how many of your
        family heirlooms that you have tucked away somewhere in your
        home, maybe even in a place that normal people when they're
                                           6
No. 72912-8-1/7



       walking through your house wouldn't know. They wouldn't see
       them walking through your living room. You have them tucked
       away somewhere private.
              Photo albums, Social Security numbers, bank statements, all
       of those private things that are tucked away in your house. They're
       in your home because you know that that's a safe place. That's
       your home. You don't get more private than that. You store them
       there because you assume that they're safe behind locked doors.
             There are some basic concepts that we all know, that we
       teach our children. We talked about that on Monday, about
       accountability. Why do we teach our children to respect other
       people, to respect boundaries, not to hit other people, to bite other
       children, to respect not only their space, but their bodies? Those
       basic concepts we teach them at young ages for a reason because
       when you grow up we have those same basic concepts that we all
       expect other people to respect. And it comes down to
       accountability. And that's why we're here, is accountability.
                The defendant admitted to what he did on March 7th. He
        admitted to being on the property. He admitted to kicking in the
        door to somebody else's house. He admitted to kicking in the door
        for the purpose oftaking somebody else's property for his own use.
        But today we're here because he doesn't wantto take
        accountability for that, and that's why we're here.
On appeal, for the first time, Hoeg asserts that these statements improperly
invited the jury to decide the case on the basis of emotion rather than on the
evidence.

                                                 A


        Hoeg first contends that the prosecutor committed misconduct both by
urging the jury to convict him in order to protect community values and by
improperly referencing universal themes.4 This contention is unavailing.
         In delivering closing argument, a prosecutor "has wide latitude to argue
reasonable inferences from the evidence." Thorgerson, 172 Wash. 2d at 448 (citing

        4Specifically, Hoeg contends that the prosecutor urged the jury to "act asthe guardian of
the community's moral code" by "casting jurors in the role of parents who must teach children the
difference between right and wrong." Hoeg also assigns error to the prosecutor's statements to
 the jury regarding "universal truths" and the home as a "safe zone."
No. 72912-8-1/8



State v. Hoffman, 116 Wash. 2d 51, 94-95, 804 P.2d 577 (1991)). However, it is a

prosecutor's duty to seek a verdict based on reason. State v. Echevarria, 71 Wn.

App. 595, 598, 860 P.2d 420 (1993). "A prosecutor may not properly invite the
jury to decide any case based on emotional appeals." In re Pet, of Gaff, 90 Wn.
App. 834, 841, 954 P.2d 943 (1998).

       Generally, a prosecutor may not urge jurors to convict a criminal

defendant in order to "'protect community values, preserve civil order, or deter

future lawbreaking.'" State v. Ramos, 164 Wash. App. 327, 338, 263 P.3d 1268
(2011) (internal quotation marks omitted) (quoting United States v. Solivan, 937
F.2d 1146, 1153 (6th Cir.1991)). However, "[arguments by the State asking the
jury to act as 'a conscience of the community' are not improper unless intended
to inflame the jury." State v. Davis, 141 Wash. 2d 798, 873, 10 P.3d 977 (2000)
(citing Finch, 137 Wash. 2d at 842).
        In this instance, the prosecutor's closing argument does not amount to a

so-called "call to arms" that was intended to inflame the jury. The prosecutor did
not urge the jury to ignore the evidence in this case or introduce new evidence in
closing argument, nor did the prosecutor instruct the jury to uphold moral order
by convicting Hoeg.5 At no point did the prosecutor suggest that the jurors,
acting on behalf of the community, had a civil duty to convict Hoeg. The
 prosecutor, in closing argument, simply developed the legitimate themes of
 privacy, security, and accountability.



         5The prosecutor's reference to a parent-child relationship are more properly
 characterized as another reference to accountability, and will be analyzed as such.
                                                 8
No. 72912-8-1/9



       As we cannot say that these statements were intended to inflame the

jury's passion, the prosecutor's comments were not improper in this respect.6

See Davis. 141 Wash. 2d at 873: State v. McNallie. 64 Wash. App. 101, 111,823P.2d

1122 (1992), affd, 120 Wash. 2d 925, 846 P.2d 1358 (1993) (reference to jury as

representatives of the community not improper where there was no request that

the jury "send a message," "protect the community," or "demonstrate community
disapproval" and statements consistent with jury's duty to apply law to facts); cf

State v. Perez-Meiia. 134 Wash. App. 907, 916-20, 143 P.3d 838 (2006)

(misconduct for prosecutor to urge jury to "send a message" that "we had
enough. We will not tolerate it any longer," in addition to otherobjectionable

remarks).

                                                B


        Hoeg next contends that the prosecutor's references to a parent-child
relationship and accountability constituted prosecutorial misconduct that requires
reversal. This is so, he asserts, because the prosecutor's statements invited the

jury to decide the case on an emotional basis. We disagree.
        The parent-child analogy and references to accountability are somewhat
more problematic than references to "universal truths." As the State concedes,
the prosecutor's allusion to the jury as a parent who should instill certain values
in their children, in a different context, could constitute misconduct. However, we
cannot say that, taken as a whole, the prosecutor's statements herein were so



         6Moreover, these statements could have been ameliorated by a curative instruction.
 Because defense counsel failed to objectat trial, the error is waived on appeal.
No. 72912-8-1/10



flagrant and ill-intentioned that enduring prejudice resulted or that no jury

instruction could have cured any resulting prejudice.

       Hoeg cites no Washington authority holding that statements by a

prosecutor urging the jury to "hold the defendant accountable" are per se

improper, flagrant, or ill-intentioned. However, cases in other jurisdictions are

instructive. The Minnesota Supreme Court has addressed arguments that

prosecutorial misconduct occurs when the State overtly asks the jury to hold the
defendant accountable. See State v. Montiov, 366 N.W.2d 103, 108-09 (Minn.

1985); State v. Ford. 539 N.W.2d 214, 228 (Minn. 1995). In Montiov, a jury
convicted the defendant of one count of aggravated robbery and two counts of

kidnapping. 366 N.W.2d at 105. On appeal, the defendant argued that the
prosecutor committed misconduct by emphasizing the "rule of accountability"
throughout the State's closing argument. Montiov. 366 N.W.2d at 108-09.
During closing remarks, the prosecutor stated,
       [T]he whole trial boils down to one word. You know what that one
       word is? That's this: The word "Accountability." The word
       "Accountability." The rule that people who break the law have to be
       held accountable for their actions, because the minute they are not
       held accountable for the actions, is the same minute that the entire
        system of justice that brings us all together here in this courtroom
        becomes meaningless. And in line with that rule ofaccountability,
        ladies and gentlemen, the defendant in this case has had a lot of
        rights. . . . And in just a few minutes now, his attorney is going to
        stand up and Iam not sure of the exact words, but Iwill guarantee
        you one thing, they are going to come out of his mouth saying one
        thing and that's this: "Let him go. Help the defendant avoid the
        consequences of his actions." And that's the very point, ladies and
        gentlemen, where that rule ofaccountability becomesvery
        important.

 Montiov. 366 N.W.2d at 108-09 (emphasis added).


                                           10
No. 72912-8-1/11



      The Minnesota Supreme Court held that while the accountability theme

arguably "crossed the line of propriety," the prosecutor did not commit

misconduct. Montiov, 366 N.W.2d at 109. The court noted that,

       It is proper for a prosecutor to talk about what the victim suffers and
      to talk about accountability, in order to help persuade the jury not to
      return a verdict based on sympathy for the defendant, but the
      prosecutor should not emphasize accountability to such an extent
      as to divert the jury's attention from its true role of deciding whether
      the state has met its burden of proving defendant guilty beyond a
       reasonable doubt.

Montiov, 366 N.W.2d at 109. Moreover, the court took notice of the fact that the

evidence of the defendant's guilt was very strong and "the trial court fully

instructed the jury as to the state's burden of proof and the presumption of
innocence." Montiov. 366 N.W.2d at 109. Additionally, defense counsel did not

object to the prosecutor's argument, which weighed heavily into the court's
decision of whether to "reverse on the basis of prosecutorial misconduct in

closing argument." Montiov. 366 N.W.2d at 109.
       The Montiov court's ruling is compelling. Hoeg's theory of the case was

that he lacked the requisite intent to commit a crime because he was planning to
take only items that he believed were discarded. Thus, the defense posits, Hoeg
did not intend to commit a crime upon entering the home. However, defense
counsel took this argument one step further by interjecting appeals to sympathy
throughout the trial. For example, in closing argument, defense counsel urged
the jury to remember "the big picture": a 21-year-old, poor, homeless kid who
 kicked in the doorto a home in search of clean clothes and blankets. Defense
 counsel continued this theme throughout his closing argument, contending that


                                          11
No. 72912-8-1/12



Hoeg was looking for discarded property that would, presumably, be donated to

charity anyway; Hoeg did not have the requisite intent to commit a crime.

Ultimately, defense counsel concluded that "we're coming back to optimists vs.

pessimists, giving a poor, homeless guy the benefit of the doubt as to his
testimony. Police officers didn't do that. Their solution to his homelessness was

to take him to jail."

       Here, the prosecutor's closing argument and references to accountability
were intended to "help persuade the jury not to return a verdict based on

sympathy," as urged by defense counsel. Montiov. 366 N.W.2d at 109. The
prosecutor's statements were not an attempt to skew the State's burden of proof
or inflame the jury but, rather, were designed to ensure a just verdict based on
the evidence and to respond to Hoeg's testimony at trial and his counsel's

argument in closing.

        At trial, Hoeg testified that in the event that he was wrong about the house
being abandoned, he did not want to be "held responsible for taking something
that was worth value oranything. Iwas just going in to look for clothes. Iam not
a thief." The prosecutor's references to accountability flow naturally from this
testimony. As in Montiov. the prosecutor did not emphasize the theme of
accountability in an attempt to "divert the jury's attention from its true role of
whether the state has met its burden of proof." 366 N.W.2d at 109. Rather, the
 prosecutor highlighted the centrally contested issue in the case: whether the
 State had proved the elements of the crime beyond a reasonable doubt.



                                           12
No. 72912-8-1/13



       Furthermore, the evidence of Hoeg's guilt is strong. Hoeg testified at trial

that he kicked in the door to Zenie's home with the intent of finding something

inside to keep him warm. This testimony is consistent with Officer Wood's

testimony that Hoeg admitted that he had kicked in the door to the home in

search of directions, blankets, and clothes, and that when the alarm sounded he

took off.

       Additionally, the trial court instructed the jury not only as to the State's

burden of proofand the defendant's presumption of innocence, but also that the

prosecutor's arguments are to be disregarded if they are not supported by the
law or the evidence.7 These instructions ameliorate the concern that the jury was

unfairly prejudiced by the prosecutor's closing argument. See State v. Stein, 144
Wash. 2d 236, 247, 27 P.3d 184 (2001) (jury is presumed to follow the trial court's

instructions) (citing Deorootv. Berkley Constr., Inc., 83 Wash. App. 125, 131, 920
P.2d 619 (1996)).

        Moreover, defense counsel did not object to the challenged portions of the

prosecutor's closing argument or move for a mistrial. This is significant in light of
the fact that defense counsel objected to other portions of the State's closing

argument and rebuttal. "The absence of a motion for mistrial at the time of the
argument strongly suggests to a court that the argument or event in question did



        7 Jury Instruction 1 read:
               The lawyers' remarks, statements, and arguments are intended to help
        you understand the evidence and apply the law. It is important, however, for you
        to remember that the lawyers' statements are not evidence. The evidence is the
        testimony and the exhibits. The law is contained in my instructions to you. You
        must disregard any remark, statement, or argument that is not supported by the
        evidence or the law in my instructions.

                                                  13
No. 72912-8-1/14



not appear critically prejudicial to an appellant in the context of the trial." State v.

Swan. 114 Wash. 2d 613, 661, 790 P.2d 610 (1990) (citing State v. Miller. 66 Wash. 2d
535, 537, 403 P.2d 884 (1965); State v. Walton, 5 Wash. App. 150, 152, 486 P.2d
1118 (1971)). "If misconduct occurs, the trial court must be promptly asked to
correct it. Counsel may not remain silent, speculating upon a favorable verdict,

and then, when it is adverse, use the claimed misconduct as a life preserver on a

motion for new trial or on appeal." Jones v. Hogan, 56 Wash. 2d 23, 27, 351 P.2d
153 (1960) (citing Aoranoff v. Morton. 54Wn.2d 341, 340 P.2d 811 (1959)).
       In light of the record as a whole, the references to universal truths and
accountability were not so flagrant and ill-intentioned that enduring prejudice
resulted. Consequently, defense counsel's failure to object at trial waived the
claim of error. Stenson. 132 Wash. 2d at 726-27.

        Furthermore, even had there been no waiver, Hoeg has not demonstrated
that he was unfairly prejudiced by the remarks. The evidence against Hoeg is
strong. When Hoeg was arrested, he confessed to Officer Wood that he had
kicked in the door ofthe home for the purpose offinding clean clothes and
blankets, the alarm sounded, and then he took off. This is in line with Hoeg's
testimony attrial. Hoeg testified to exactly what he told police officers on the
night he was arrested; that he kicked in the door to the home, he was scared by
the alarm, and left. Hoeg's testimony differed only in the respect that, at trial, he
 claimed that he attempted to enter the home because he was looking for
 discarded clothes and blankets. The question of intent was properly put to the



                                            14
No. 72912-8-1/15



jury and there was ample evidence from which the jury could conclude that Hoeg

had the requisite intent to commit the crime.

       Hoeg's theory of the case, that he lacked the intent to commit a crime, i.e.,

that he subjectively believed that the property was abandoned and, therefore,

belonged to no one, was fully developed at trial.8 The State presented testimony

from Officer Wood regarding Hoeg's confession on the night of the crime, which

was corroborated by evidence found by the backup officers. Hoeg, himself,

testified at trial that he intended to break into the home to take blankets and

clean clothing, but did so because he believed they were owned by no one. The

question ofwhether the State sufficiently proved the necessary intent, or whether
Hoeg's testimony as to his subjective intent was believable, were questions for
the jury to decide. The prosecutor's closing argument was an attempt to
dissuade the jury from deciding the case based on sympathy, as was advocated
by defense counsel throughout the trial.9 The prosecutor did not introduce new



        8Abandonment is not a defense to a charge of residential burglary. State v. Olson, 182
Wash. App. 362, 376-78, 329 P.3d 121 (2014). The trial court correctly ruled that abandonment is
not a defense to a charge ofattempted residential burglary. The trial court admitted the evidence
of "abandoned" property only on the question of Hoeg's intent.
        9In opening statement, defense counsel painted the picture ofa sympathetic defendant
who was simply looking for a way to stay warm:
               That's the house that Zack came upon early in the morning of March 7,
        2014. He's cold, he's homeless, he sees the house, and he can tell after walking
        around that it's unoccupied. No one is home and it's clear that no one is living
        there, has lived there any time recently. He does the math. The items inside that
        house, maybe there is a blanket, maybe some clean clothes thatsomeone else
        isjust going to throw away. No one wants that stuff. But Ican use that stuff, and
        if they're just going to throw it away, then Icould have it. And I'm cold and I'm
        homeless and clearly in my mind that stuff doesn't belong to anyone.
               He walks around and looks for a way in and he can't find a way in. He
        doesn'twant to spend another night in the cold or in a park freezing. Maybe he
        could find a blanket that's been discarded that no one is using or no one is going
        to use in the future. A blanket that someone doesn't want. Then maybe he won't
        be cold that night.

                                               15
No. 72912-8-1/16



evidence or misstate the law in closing argument, and the trial court instructed

the jury to disregard the attorneys' remarks, as they are not evidence. Thus,

Hoeg has not demonstrated that, absent the prosecutor's challenged statements,

there was a substantial likelihood that the outcome of the trial would have been

different.

        Furthermore, Hoeg has not demonstrated that no curative instruction

could have obviated any prejudicial effect on the jury. In fact, the trial court did

give the jury a relevant instruction. The trial court instructed the jury that the
prosecutor's remarks were not evidence and should not be considered as such.
We presume that the jury follows the trial court's instructions. Stein, 144Wn.2d
at 247. Hoeg has not presented an argument to the contrary. Consequently, the
trial court's instruction to consider the evidence presented, rather than the

prosecutor's argument, ameliorated any potential prejudice caused by the
prosecutor's remarks. To the extent that further instruction might have been of
slight benefit to Hoeg, he did not so request. No entitlement to appellate relief
has been shown.

                                           Ill


        Hoeg next contends that the prosecutor committed misconduct by
improperly commenting on Hoeg's exercise of his right to a jury trial. This is so,
he asserts, because the prosecutor's exhortation to "hold the defendant

accountable" during closing argument caused the jury to draw an adverse
inference from Hoeg's exercise of his constitutional right to a jury trial. We

disagree.


                                           16
No. 72912-8-1/17



      The Sixth Amendment to the United States Constitution and article I,

section 22 of the Washington Constitution provide a defendant in a criminal case

with a right to a jury trial. U.S. Const, amend VI; Wash. Const, art. 1, § 22

(amend. 10). "To protect the integrity of constitutional rights, the courts have

developed two related propositions. The State can take no action which will

unnecessarily 'chill' or penalize the assertion of a constitutional right and the

State may not draw adverse inferences from the exercise of a constitutional

right." State v. Rupe. 101 Wash. 2d 664, 705, 683 P.2d 571 (1984) (citing United
States v. Jackson. 390 U.S. 570, 581, 88 S. Ct. 1209, 20 L. Ed. 2d 138 (1968);

State v. Frampton, 95 Wash. 2d 469, 627 P.2d 922 (1981); Griffin v. California, 380
U.S. 609, 614, 85 S. Ct. 1229, 14 L. Ed. 2d 106 (1965)). Although Hoeg did not
object at trial, a claim of manifest error affecting a constitutional right may be
raised for the first time on appeal. State v. Romero. 113 Wash. App. 779, 786, 54
P.3d 1PSS (2002^ (citing State v. Curtis. HOWn.App. 6, 11, 37 P.3d 1274

(2002); State v. Nemitz, 105 Wash. App. 205, 214, 19 P.3d 480 (2001); State v.
Rogers. 70 Wash. App. 626, 630, 855 P.2d 294 (1993); RAP 2.5(a)(3)).
       As a threshold matter, Hoeg contends that the prosecutor's comments

invited the jury to draw an adverse inference from Hoeg's exercise of his
constitutional right to a jury trial. During closing argument, the prosecutor stated,
               The defendant admitted to what he did on March 7th. He
       admitted to being on the property. He admitted to kicking in the
       door to somebody else's house. He admitted to kicking in the door
       for the purpose oftaking somebody else's property for his own use.




                                           17
No. 72912-8-1/18



        But today we're here because he doesn't want to take
        accountability for that, and that's why we're here.[10]
In Hoeg's opinion, this statement amounted to the prosecutor arguing that "Hoeg,

having confessed, should have pled guilty and spared everyone the

inconvenience of a jury trial."

        Again, Hoeg cites no Washington case that addresses prosecutorial
comment on a defendant's exercise of his or her right to a jury trial. Instead,

Hoeg primarily relies on State v. Killings, 340 P.3d 1186 (Kan. 2015), for the
proposition that a prosecutor who urges the jury to "hold the defendant
accountable" makes an improper comment on the defendant's exercise of his

right to a jury trial. This reliance is misplaced.
        In Killings, the defendant was charged and convicted of one count of

premeditated first degree murder. 340 P.3d at 1195. During closing argument,
the prosecutor argued to the jury, u[w]e are here because the defendant was
given an opportunity, he failed to accept responsibility for his homicidal act; and
now that responsibility is passed along to you. Your responsibility now is to hold
him accountable for something ofwhich he would not accept responsibility for"
Killings. 340 P.3d at 1200. Defense counsel objected to "any acceptance of
responsibility" as improper argument but the trial court allowed the prosecutor to
proceed. Killings, 340 P.3d at 1200.
         On appeal, the court found that the prosecutor's statement was improper.
 Killings. 340 P.3d at 1201. This was so, the court stated, because,

         10 During the State's rebuttal argument, the prosecutor added, "I'm asking you to, when
 you do that, hold the defendant accountable. And the only way to do that at this point is we, the
 jury, find the defendant guilty as charged."
                                                 18
No. 72912-8-1/19



      [T]he statement here injected a matter outside the evidence
      presented at trial by asking the jury, "'Why are we here?'" i.e., going
      through with a jury trial when the evidence of Killings' guilt was so
      overwhelming. The prosecutor then answered his own rhetorical
      question by suggesting that he and the jury were enduring the
      burden of a jury trial because Killings "'failed to take responsibility
      for his homicidal act.'" By making this argument, the prosecutor
      was clearly suggesting to the jury that Killings should have acceded
      to the State's evidence and waived his right to a jury trial because
       of the strength of the State's evidence against him. Accordingly,
      we find this statement outside the bounds of permissible argument.

Killings, 340 P.3d at 1201. Nevertheless, the court held that, under its

constitutional harmless error analysis, there was "no reasonable possibility that

the single improper comment in the prosecutor's closing argument affected the
verdict." Killings. 340 P.3d at 1206. Specifically, the court held that the

prosecutor's reference to the defendant's exercise of his right to a jury trial was
not gross and flagrant, there was no evidence of ill will on the part of the
prosecutor, and the State's evidence was so overwhelming that there was no
"'reasonable possibility the error affected the verdict."' Killings. 340 P.3d at
1205-06 (quoting State v. Inkelaar. 264 P.3d 81, 94 (Kan. 2011)).
       Here, the prosecutor's statements did not amount to an improper

comment on Hoeg's exercise of his right to a jury trial. Unlike the prosecutor in
Killings, the prosecutor herein did not indicate that Hoeg failed to accept

responsibility for his actions and that this responsibility was now passed on to the
jury. Nor did the prosecutor suggest that the jury had to endure the burden of a
trial because Hoeg refused to plead guilty. Rather, the prosecutor was

reasonably responding to Hoeg's testimony at trial that he did not want to be
"held responsible" for his actions. These comments, taken in the context of the

                                          19
No. 72912-8-1/20



trial, are a reference to the central issue before the jury, the issue of Hoeg's

intent to commit a crime. A prosecutor "has wide latitude to argue reasonable

inferences from the evidence," Thorgerson, 172 Wash. 2d at 448 (citing Hoffman,

116Wn.2d at 94-95). Here, the prosecutor's challenged remarks did just that.
Arguing that the jury should hold Hoeg accountable was a direct response to
Hoeg's testimony attrial and Hoeg's theory of the case. In the context of the
evidence and the defense theory, the prosecutor did not improperly comment on

Hoeg's exercise of his constitutional right to a jury trial.
        However, even had the prosecutor's comments been improper, any error

was harmless. We apply the constitutional harmless error standard when a
prosecutor's improper argument directly violates a constitutional right. State v.
Espev, 184 Wash. App. 360, 369, 336 P.3d 1178 (2014). "A constitutional error is
 harmless only if the reviewing court is convinced beyond a reasonable doubt that
 any reasonable jury would reach the same result absent the error and where the
 untainted evidence is so overwhelming it necessarily leads to a finding of guilt."
 State v. Burke, 163 Wash. 2d 204, 222, 181 P.3d 1 (2008) (citing State v. Easter,
 130 Wash. 2d 228, 242, 922 P.2d 1285 (1996)).

         As discussed, the evidence against Hoeg was overwhelming.11 In fact,
 Hoeg confessed to Officer Wood and testified at trial that he kicked in the door to

         " Hoeq argues that the State's evidence on the element of intent to commit a crime was
 lacking We disagree. In a pretrial ruling, the court partially granted the State's motion in limine
 to preclude the defense from arguing that Hoeg believed the property was abandoned. In so
 ruling, the court stated,
         You cannot argue that this building was abandoned. It was not abandoned.
          Under our statute, this is an attempted burglary case. Abandonment is not a
          defense You can argue to the jury what your defendant's intent was or was not.
          That's certainly an element of burglary. You can argue intent. But you can t
          argue that he believed this house was abandoned in any shape or form.
                                                  20
No. 72912-8-1/21



the house with the intent to take items inside. Once the alarm sounded, he left.

Officer Wood likewise testified that, when detained, Hoeg stated that he had

kicked in the door to the home, the alarm sounded, and he took off. Officer

Wood additionally testified that Hoeg stated that he had broken into the home

because he was looking for clean clothes and a blankets. These statements

were corroborated by observations of backup officers, who confirmed the front

door had been forced open and that there was a footprint on the door next to the

doorknob.

       Based on the overwhelming evidence, we are convinced that any

reasonably jury would reach the same result absent the prosecutor's contention
that "we're here because [Hoeg] doesn't want to take accountability."

Accordingly, no entitlement to appellate relief has been shown.
                                                IV


        Hoeg next contends that his counsel's failure to object to the prosecutor's
various challenged comments, or to request appropriate curative instructions,
constituted ineffective assistance of counsel.12 This is so, he asserts, because

this failure to object was unreasonable under prevailing professional norms and
resulted in prejudice to him.


Hoeg's appellate contention on the strength of the State's evidence conflates the permissible
question (intent) with the impermissible one (abandonment). As set forth above, viewed properly,
there was overwhelming evidence of Hoeg's criminal intent.
        12 "To establish ineffective assistance based on counsel's failure to request a jury
instruction the defendant must show that he was entitled to the instruction." Olson, 182 Wn. App.
at373 (citing State v. Cienfuegos. 144 Wash. 2d 222, 227, 25 P.3d 1011 (2001); State v. Johnston,
143 Wash. App. 1, 21, 177 P.3d 1127 (2007)). The jury was instructed to "disregard any remark,
statement, or argument that is not supported by the evidence or the law in [the trial court's]
instructions." Because thejury is presumed tofollow the trial court's instructions, Hoeg has not
demonstrated that he would be entitled to additional instructions on the various issues. See
 Stein, 144Wn.2dat247.

                                                21
No. 72912-8-1/22



       To establish an ineffective assistance of counsel claim, a defendant must

demonstrate that "(1) defense counsel's representation was deficient, i.e., it fell

below an objective standard of reasonableness based on consideration of all the

circumstances; and (2) defense counsel's deficient representation prejudiced the

defendant, i.e., there is a reasonable probability that, except for counsel's

unprofessional errors, the result of the proceeding would have been different."

State v. McFarland. 127 Wash. 2d 322, 334-35, 899 P.2d 1251 (1995) (citing State

v. Thomas. 109 Wash. 2d 222, 225-26, 743 P.2d 816 (1987) (applying Strickland v.

Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984))).

       Generally, defense counsel's failure to object during the prosecutor's

closing argument will "not constitute deficient performance because lawyers 'do
not commonly object during closing argument absent egregious misstatements.'"
In re Pers. Restraint of Cross. 180 Wash. 2d 664, 721, 327 P.3d 660 (2014)

(internal quotation marks omitted) (quoting In re Pers. Restraint of Davis. 152
Wash. 2d 647, 717, 101 P.3d 1 (2004)). However, "[i]f a prosecutor's remark is

improper and prejudicial, failure to object may be deficient performance." Cross,
180Wn.2d at 721 (emphasis added) (citing Gentry, 125 Wash. 2d at 643-44).
       Because we have concluded that the various challenged statements were

either not improper or not prejudicial, Hoeg has failed to establish his ineffective
assistance claim. See Thorgerson. 172 Wash. 2d at 455; In re Pers. Restraint of

Cross. 180Wn.2dat721.




                                          22
No. 72912-8-1/23



      Affirmed.

                    £>.     £±U

We concur:




   foxtx                fejc»«,




                   23